Dismissed and Opinion filed June 19, 2003








Dismissed and Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00643-CR
____________
 
CHERYL K. MERCANTEL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 174th District Court
Harris County, Texas
Trial
Court Cause No. 841,566
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of
credit/debit card abuse.  In accordance
with the terms of a plea bargain agreement with the State, on June 7, 2000, the
trial court deferred a finding of guilt and placed appellant on community
supervision for three years.  Pursuant to
the State=s motion to adjudicate appellant=s guilt, on April 17, 2003, the trial
court found appellant guilty and sentenced her to six months in a state jail
facility.  Appellant filed a pro se
notice of appeal.  Because appellant has
waived her right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that appellant has waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 19, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).